ATTORNEY GENERAL HENRY HAS RECEIVED YOUR RECENT LETTER ASKING OF THE POTENTIAL APPLICATION OF STATE CONFLICT OF INTEREST LAWS. SPECIFICALLY, YOU ASK IN YOUR LETTER OF THE LEGALITY OF A PERSON GOING TO WORK FOR ONE OF THE SCHOOL DISTRICTS WITHIN A COUNTY WHEN THAT SAME PERSON HAS JUST BEEN ELECTED TO SERVE AS THE COUNTY SUPERINTENDENT OF SCHOOLS. YOU STATE THAT THE EMPLOYMENT TERM WOULD NOT EXTEND INTO THE PERSON'S ELECTED TERM OF OFFICE, BUT WOULD LAST ONLY FROM THE PRESENT UNTIL THE DAY BEFORE HIS ASSUMPTION OF OFFICE, JUNE 30, 1989.
I HAVE REVIEWED THE OKLAHOMA STATUTES, AND HAVE UNCOVERED NO LAW WHICH SQUARELY ADDRESSES SUCH A SITUATION. COUNTY OFFICERS ARE NOT SUBJECT TO THE STATE EMPLOYEES CODE OF ETHICS, 74 O.S. 4241 (1987). THE ONLY CRIMINAL STATUTES CLOSE ON POINT ARE THOSE WHICH GENERALLY FORBID ANY PUBLIC OFFICER FROM ACCEPTING OR REQUESTING ANY GRATUITY OR GIFT IN EXCHANGE FOR THE USE OR PROMISE OF USING HIS OFFICIAL POSITION IN A PARTICULAR MANNER. SEE, 21 O.S. 381/21 O.S. 382. ASSUMING THE LACK OF SUCH AN IMPROPER SITUATION, I CAN FIND NO TECHNICAL LEGAL IMPEDIMENT TO THE PERSON IN QUESTION ACCEPTING TEMPORARY EMPLOYMENT WITH A SCHOOL DISTRICT THAT HE WILL HAVE SOME OVERSIGHT DUTIES TOWARD AFTER HE ASSUMES OFFICE.
HOWEVER, I FEEL COMPELLED TO NOTE THE POSSIBLE MISPERCEPTIONS THAT COULD BE RAISED IN SUCH A SITUATION. IT IS POSSIBLE THAT SOMEONE MAY RAISE THE QUESTION OF WHETHER THE INITIAL EMPLOYMENT, ITSELF, IS SOME FORM OF FAVOR, GIVEN IN EXPECTATION FOR FUTURE RETURN FAVORS TO BE RENDERED, OR THAT THE PERSON IN QUESTION MIGHT BE GENERALLY PREDISPOSED TOWARD FAVORING THAT PARTICULAR DISTRICT IN SOME MANNER. THE POTENTIAL FOR PUBLIC MISUNDERSTANDING AND CRITICISM THAT MAY FOLLOW SUCH AN EMPLOYMENT SITUATION IS ONE THAT SHOULD CAUSE THE PERSON IN QUESTION TO FULLY CONSIDER THE PROPOSAL IN DEPTH BEFORE EMBARKING ON SUCH A COURSE. PLEASE ACCEPT THESE LAST COMMENTS IN THE SPIRIT INTENDED, MERELY THAT OF ATTEMPTING TO POINT OUT AN AREA THAT COULD CAUSE CREDIBILITY PROBLEMS FOR THE FUTURE PUBLIC OFFICER.
I HOPE THAT THIS LETTER IS OF SOME ASSISTANCE TO YOU. PLEASE FEEL FREE TO CALL ME AT YOUR CONVENIENCE IF YOU DESIRE FURTHER INFORMATION ON THIS AREA.
(MICHAEL SCOTT FERN)